DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-18 in the reply filed on 08/23/22 is acknowledged. By this election, claims 19-20 are withdrawn and claims 1-18 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilt et al. (2013/0281814).
Regarding claim 1, Tilt (Figs. 1-3) discloses a structure comprising: a first material 12 ([0028]); a second material 14 joined to the first material 12 at a junction between the first and second materials ([0028-0029]); and one or more media 90 extending across the junction to form a continuous interconnect between the first and second materials (12, 14) (Fig. 3, [0050]); wherein the first material 12 (polyethylene terephthalate (PET)) ([0028]) and second material 14 (spandex or elastane) ([0029]) are heterogeneous.
Regarding claim 2, Tilt (Figs. 1-3) discloses further comprising a transition 94 at the junction between the first and second materials (Fig. 3, [0052-0053]).  

Regarding claim 3, Tilt (Figs. 3) discloses wherein the transition comprises a lap joint (Figure 3, illustrating that the transition between first material 12 and second material 14 is arranged as a lap joint).  

Regarding claim 4, Tilt (Figs. 3) discloses wherein the one or more media 90 comprises a functional material ([0050]).  

Regarding claims 5-6, Tilt (Figs. 1-3) discloses wherein the functional material is electrically conductive (an electrically conductive gel [0050]).  

Regarding claim 7, Tilt (Figs. 1-3) discloses wherein the first material 12 is substantially more rigid than the second material 14 ([0028], flexible layer 12 layer tends not to be stretchy as the elastic conformable layer 14 since it operates as a substrate that carries electrical circuitry).  

Regarding claim 8, Tilt (Figs. 1-3) discloses wherein the first material 12 is substantially more elastic than the second material 14 ([0028]).  

Regarding claim 13, Tilt (Figs. 3) discloses further comprising an electric component 84 attached to the first material 12 and electrically coupled to the media 90 ([0049-0050]).  

Regarding claim 16, Tilt (Figs. 1-3) discloses a sensor structure ([0004]) comprising: a first substrate 12 comprising a first material ([0028]); a conductive contact layer 16/84 comprising a second material disposed on the first substrate 12 ([0032] or [0049]); a second substrate 14 comprising a third material disposed on the first substrate 12 (Fig. 3, [0028-0029]); and a conductive gel 90 arranged in a pattern on the second substrate 14 and forming a continuous electrical interconnect (88, 82) with the conductive contact layer 84 ([0050]); wherein at least two of the first, second, and third materials are heterogeneous {([0028], first substrate 12 (polyethylene terephthalate (PET)); ([0029], second substrate 14 (spandex or elastane); ([0049], the conductive contact layer (silver))}.  

Regarding claim 17, Tilt (Figs. 3) discloses further comprising an electric component 88 disposed on the second substrate 14 and electrically connected to the continuous electrical interconnect ([0049-0050]).  

Regarding claim 18, Tilt (Figs. 3) discloses wherein the first substrate 12 comprises a via through which the continuous electrical interconnect connects to the conductive contact layer 84 (figure 3, illustrating that layer 92 comprises a blind via, through which continuous electrical interconnect 90 connects to conductive contact layer 84; para [0052], “insulating layer 92 can also be provided on the contact surface 86 of the substrate layer 12 ... insulating layer 92 can be a coating that can be applied as a liquid or (e.g., via spraying, deposition, or the like”; that is to say, layer 92 is part of the first substrate rather than the second substrate).

Claim(s) 1, 9-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naganuma et al. (2011/0180307).
Regarding claim 1, Naganuma (Fig. 1) discloses a structure ([0007]) comprising: a first material (10a/20a/30a/110) ([0115]); a second material 130’/131 (second material 131 is made of insulative polyimide or liquid-crystal polymer [0122]) joined to the first material (10a/20a/30a/110) at a junction between the first and second materials (Figs. 9-12, [0170-0172]); and one or more media (14, 34, 132, 133) extending across the junction to form a continuous interconnect between the first and second materials (Figs. 4 and 16-17, [0173-0174]); wherein the first material 20a (the first material is made of epoxy resin [0115]) and second material 131 (the second material 131 is made of insulative polyimide or liquid-crystal polymer [0122]) are heterogeneous.

Regarding claim 9, Naganuma (Fig. 4) discloses further comprising a first encapsulant (40a, 50a) arranged on theRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 16/885,854Dkt: 5609.014US1 Filing Date: May 28, 2020Title: CONTINUOUS INTERCONNECTS BETAXTEN HI (i ti Ni 0'S NI \Ti RI I\.Sfirst material to substantially enclose a portion of the media (14, 34).  

Regarding claim 10, Naganuma (Fig. 3) discloses further comprising a second encapsulant (134/135) arranged on the second material 131 to substantially enclose a portion of the media ([0124]).  

Regarding claim 11, Naganuma (Figs. 16-17) discloses wherein the first material 20 (containing sublayers 10a, 20a, 30a) comprises a via through (14a, 34a) which at least a portion of the media passes ([0173-0174]).  

Regarding claim 12, Naganuma (Figs. 4 and 15-18) discloses wherein the structure comprises a lap joint at the junction between the first material (10a/20a/30a/110) and the second material (130-139); and the via passes (14a, 34a) through the lap joint.  

Regarding claim 14, Naganuma (Fig. 1) discloses wherein the junction between the first and second materials comprises a first junction F1 (Fig. 1, [0115]); the structure further comprises a third material ([0115]) joined to the second material at a second junction between the second and third materials F2 (Fig. 1, [0115]); the media extends across the second junction to form a continuous interconnect between the first, second, and third materials ([0123]); and the second and third materials are heterogeneous ([0123], the third material is the same material as the first, and is therefore heterogeneous with the second material).  

Regarding claim 15, Naganuma (Fig. 1) discloses wherein the media is electrically conducting (12, 14, 32, 34) ([0174]), the structure further comprising: a first electric component 132 attached to the first material and electrically connected to the media; and a second electric component 133 attached to the third material and electrically connected to the media ([0116-0117]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/               Primary Examiner, Art Unit 2814